      �AO 245B (CASD) (Rev. 4/14)

                 Sheet   1
                                     Judgment in a Criminal Case with Probation
                                                                                                                                                FILED
                                                                                                                                                DEC I 9 2018
                                              UNITED STATES DISTRICT COUR
                                                                                                                                    CLERK, U.S. DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA                                               SOUTHERN DISTRICT OF CALIFOR
                                                                                                                                                               NIA
                                                                                                                                  BV                    t"),A        ;.;
                      UNITED STATES OF AMERICA                                            JUDGMENT IN A                       C'Rll:rt:riN'ltt"t':i\:S�EPUTY
                                         v.                                               (For Offenses Committed On or After November 1. 1987)

                             KRISTINA CAMERANO (2)                                        Case Number: 18 cr3364-MMA

                                                                                          Kathryn Thickstun
                                                                                          Defendant's Attorney

     REGISTRATION NO. 76314298

     D
     THE DEFENDANT:
     181   pleaded guilty to count(s) _O_ n_e of t he In f rmation
                                            _ _ _ _ _ _ _ o_ _ _ _ _____________________ ________




     D     was fo und guilty on count(sl    ------




           after a plea of not guilty.
           Accordingly,the defendant is adjudged guilty of such count(s),which involve the following offense(s):
                                                                                                                                                     Count
     Title & Section                        Nature of Offense                                                                                       Number(s)
8 USC 1324(a)(l )(A)(ii),              TRANSPORTATION OF CERTAIN ALIENS FOR FINANCIAL GAIN AND

(v)(II) and (a)(l)(B)(i)               AIDING AND ABETTING




        The defendant is sentenced as provided in pages 2 through          __
                                                                                      3
                                                                                      �
                                                                                      __         of thisjudgment. The sentence is imposed pursuant
 to the Sentencing Reform Act of 1984.
  D The defendant has been found not guilty on count(s)      -------




  (81 Count(s) Remaining count                                                            is   fgj         are   O   dismissed on the motion of the United States.

  [81 Assessment: $100.00 imposed                                                                *Justice for Victims of Trafficking Act of 2015,
      NTA Assessment*: $5000.00 waived; The Court finds the defendant indigent                           Pub. L. No. 114-22




  181 No fine                                       0    Forfeiture pursuant to order filed
                                                                                                             -------
                                                                                                                                         , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of name, residence,


                                                                                                     7
 or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution, the
 defendant shall notify the court and United States Attorney of any material change in t                    fendant's economic circumstances.

                                                                                                     .
                                                                                  D       mber l?,2018




                                                                              HON. MICHAEL M. ANELLO
                                                                              UNITED STATES DISTRICT JUDGE

                                                                                                                                                       18cr3364-MMA
AO 245B (CASD) (Rev. 4/14)        Judgment in a Criminal Case with Prob ation
              Sheet 2 -- Prob ation
                                                                                                               Judgment-Page        2     of   -�3'---
DEFENDANT: KRISTINA CAMERANO (2)
CASE NUMBER: 18cr3364-MMA
                                                                       PROBATION

The defendant is hereby sentenced to probation for a term of:

Three (3) years

The defendant shall not commit another federal, state, or local crime.

For offenses committed on or after September 13,             1994:

The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of placement on probation and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than                  4
                                                                                                    --drug tests per month during
the term of supervision, unless otherwise ordered by court.

       The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk o f
0
       future substance abuse. (Check, if applicable.)

       The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.

       The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
       Backlog Elimination Act of 2000, pursuant to 18 USC sections 3563(a)(7) and 3583(d).
       The defendant shall comply with the requirements of the Sex Offender Registration anO Notification Act (42 U.S.C.       § 16901, et seq.) as directed
       by the probation officer, the Bureau of Prisons, or any state sex offender registration agency.in which he or she resides, works, is a student, or
       was convicted of a qualifying offense. (Check if applicable.)

D      The defendant shall participate in an approved program for domestic violence. (Check, if applicable.)

          If this judgment imposes a fine or restitution obligation, it is a condition of probation that the defendant pay any such fine or
restitution in accordance with the Schedule of Payments sheet of this judgment.

        The defendant shall comply with the standard conditions that have been adopted by this court (set forth below). The defendant shall
also comply with the special conditions imposed.


                                         STANDARD CONDITIONS OF SUPERVISION
 I)     the defendant shall not leave the judicial district without the permission of the court or probation officer;

 2)     the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;

 3)     the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;

 4)     the defendant shall support his or her dependents and meet other family responsibilities;

 5)     the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other
        acceptable reasons;

 6)     the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

 7)     the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled
        substance or any paraphernalia related to any controlled substances, except as prescribed by a physician;

 8)     the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

 9)     the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of
        a felony, unless granted permission to do so by the probation officer;

I0 )    the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of
        any contraband observed in plain view of the probation officer;

11)     the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement
        officer;

12)     the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the
        permission of the court; and

1 3)    as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's
        criminal record or personal history or characteristics and shall permit the probation officer to make such notifications and to confirm
        the defendant's compliance with such notification requirement.




                                                                                                                                         18cr3364-MMA
'




        AO 245B (CASD) (Rev. 4/14) Judgment in a Criminal Case with Probation
                   Sheet 3 - Special Conditions
                                                                                                       Judgment-Page   __3_ of -�3'---
        DEFENDANT: KRISTINA CAMERANO                      (2)
        CASE NUMBER:           18cr3364-MMA




                                              SPECIAL CONDITIONS OF SUPERVISION

[81 Submit person,property,residence,office or vehicle to a search,conducted by a United States Probation Officer at a reasonable time and in
    a reasonable manner,based upon reasonable suspicion of contraband or evidence of a violation of a condition of release; failure to submit to
    a search may be grounds for revocation; the defendant shall warn any other residents that the premises may be subject to searches pursuant to
    this condition.

D If deported,excluded,or allowed to voluntarily return to country of origin, not reenter the United States illegally and report to the probation
    officer within    24   hours of any reentry to the United States; supervision waived upon deportation,exclusion or voluntary departure.

D Not transport,harbor,or assist undocumented aliens.
D Not associate with undocumented aliens or alien smugglers.
D Not reenter the United States illegally.
D
jg] Report all vehicles owned or operated,or in which you have an interest,to the probation officer.
D Not possess any narcotic drug or controlled substance without a lawful medical prescription.
D Not associate with known .users of,smugglers of,or dealers in narcotics,controlled substances,or dangerous drugs in any form.
D Participate in a program of mental health treatment as directed by the probation officer,take all medications as prescribed by a
    psychiatrist/physician,and not discontinue any medication without permission. The Court authorizes the release of the presentence report
    and available psychological evaluations to the mental health provider,as approved by the probation officer. Allow fo r reciprocal release of
    information between the probation officer and the treatment provider. May be required to contribute to the costs of services rendered in an
    amount to be determined by the probation officer,based on the defendant's ability to pay.                                                       D
D   Take no medication containing a controlled substance without valid medical prescription, and provide proof of prescription to the probation
    officer,if directed.

D Provide complete disclosure of personal and business financial records to the probation officer as requested.
D Be prohibited from opening checking accounts or incurring new credit charges or opening additional lines of credit without approval of the
    probation officer.

D Seek and maintain full time employment and/or schooling or a combination of both.
D Resolve all outstanding warrants within           days.

lgJ Complete 100 hours of community service in a program approved by the probation officer.
D Reside in a Residential Reentry Center (RRC) as directed by the probation officer for a period of
lgj Not enter or reside in the Republic of Mexico without permission of the court or probation officer,and comply with both United States and
    Mexican immigration law requirements.




                                                                                                                                 18cr3364-MMA
